Exhibit 10.1

 

CONSENT AND SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

THIS CONSENT AND SECOND AMENDMENT to Loan and Security Agreement (this
“Amendment”) is entered into as of November 24, 2015, by and between SILICON
VALLEY BANK (“Bank”) and VERACYTE, INC., a Delaware corporation (“Borrower”).

 

RECITALS

 

A.                                    Bank and Borrower have entered into that
certain Loan and Security Agreement dated as of June 26, 2013, as amended by
that certain Consent dated as of September 15, 2014 and that certain Consent and
First Amendment to Loan and Security Agreement dated as of December 18, 2014 (as
the same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).

 

B.                                    Bank has extended credit to Borrower for
the purposes permitted in the Loan Agreement.

 

C.                                    Borrower has requested that Bank consent
to Borrower housing assets or property in excess of $500,000 with unaffiliated
kitters, in medical practices and with other third parties, in each case in the
ordinary course of business.

 

D.                                    Borrower has also requested that Bank
amend the Loan Agreement to, among other things, extend the draw period
availability for a certain Growth Capital II Term Loan.

 

E.                                    Bank has agreed to so consent to the
foregoing, and to amend certain provisions of the Loan Agreement, but only to
the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Consent.  Bank consents to Borrower
maintaining property valued in the aggregate at $750,000 or less with
unaffiliated kitters, in medical practices, or with other third parties, in each
case in the ordinary course and without the requirement to provide prior notice
to the Bank, obtain bailee letters or obtain other consent from the Bank under
the Agreement.

 

3.                                      Amendments to Loan Agreement.

 

3.1                               Section 2.1.2 (Growth Capital II Term Loans). 
Section 2.1.2(a)(ii) of the Loan Agreement is amended and restated to read as
follows:

 

(ii)                                  Tranche B:  Borrower may request one
Growth Capital II Term Loan under Tranche B (the “Tranche B Advance”) in a
principal amount not to exceed Five Million Dollars ($5,000,000) anytime from
the First Amendment Date through June 30, 2016.

 

1

--------------------------------------------------------------------------------


 

3.2                               Section 6.2 (Financial Statements, Reports,
Certificates).  Section 6.2(g) of the Loan Agreement is amended and restated to
read as follows:

 

(g)                                  SEC Filings.  In the event that Borrower
becomes subject to the reporting requirements under the Exchange Act within five
(5) days of filing, copies of all periodic and other reports, proxy statements
and other materials filed by Borrower with the SEC, any Governmental Authority
succeeding to any or all of the functions of the SEC or with any national
securities exchange, or distributed to its shareholders, as the case may be. 
Documents required to be delivered pursuant to the terms hereof (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the Internet at Borrower’s website address;

 

4.                                      Limitation of Amendment.

 

4.1                               The amendment set forth in Section 3, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

 

4.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

 

5.                                      Representations and Warranties.  To
induce Bank to enter into this Amendment, Borrower hereby represents and
warrants to Bank as follows:

 

5.1                               Immediately after giving effect to this
Amendment (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default (other than the Existing Default being waived hereunder) has occurred
and is continuing;

 

5.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;

 

5.3                               The organizational documents of Borrower
delivered to Bank on or prior to the date of this Amendment and on file with the
United States Securities Exchange Commission are true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

5.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

5.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

5.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made and except for filings under the federal securities laws; and

 

2

--------------------------------------------------------------------------------


 

5.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

6.                                      Integration.  This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Amendment and the Loan Documents merge
into this Amendment and the Loan Documents.

 

7.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

8.                                      Governing Law.  This Amendment and the
rights and obligations of the parties hereto shall be governed by and construed
in accordance with the laws of the State of California.

 

9.                                      Effectiveness.  This Amendment shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, (b) Borrower’s payment of an amount equal to all
Bank Expenses incurred through the date of this Amendment, and (c) such other
documents as Bank may reasonably request.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

 

BORROWER

 

 

 

SILICON VALLEY BANK

 

VERACYTE, INC.

 

 

 

 

 

 

By:

/s/ Milo Bissin

 

By:

/s/ Shelly D. Guyer

 

 

 

 

 

Name:

Milo Bissin

 

Name:

Shelly D. Guyer

 

 

 

 

 

Title:

Vice President

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------